IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 13, 2009

                                     No. 08-30543                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



PATRICK JOSEPH TURNER, ET AL.,

                                           Plaintiffs,
v.

MURPHY OIL USA, INC.,

                                           Defendant–Appellee,

v.

WAYNE J. DUCHMANN,

                                           Movant–Appellant.




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:05-CV-4206


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Wayne Duchmann appeals the district court’s denial of his motion for a
preliminary injunction. Duchmann’s motion sought to enjoin the sale of a fire


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                         No. 08-30543

station in St. Bernard Parish due to alleged violations of state law and the
district court’s previous orders. Because the sale of the fire station has already
occurred, Duchmann’s appeal is moot.1 “[W]e simply cannot enjoin that which
has already taken place.” 2 Accordingly, we dismiss the appeal as moot and deny
Duchmann’s other pending motions.
       DISMISSED.




       1
         See Seafarers Int’l Union of N. Am. v. Nat’l Marine Servs., Inc., 820 F.2d 148, 151-52
(5th Cir. 1987) (“[O]nce the action that the plaintiff sought to have enjoined has occurred, the
case is mooted because ‘no order of this court could affect the parties’ rights with respect to the
injunction we are called upon to review.’” (quoting Marilyn T., Inc. v. Evans, 803 F.2d 1383,
1384 (5th Cir. 1986))), abrogated on other grounds by Litton Fin. Printing Div. v. NLRB, 501
U.S. 190 (1991).
       2
           Harris v. City of Houston, 151 F.3d 186, 189 (5th Cir. 1998).

                                                2